Citation Nr: 0906762	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for varicose veins, left calf, status post vein 
stripping with neuropathy and scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Jackson, Mississippi, which denied the Veteran's 
claim for an evaluation in excess of 20 percent disabling for 
varicose veins, left calf, status post vein stripping with 
neuropathy and scar. 

In May 2008, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the St. 
Petersburg, Florida RO.  A transcript of the proceeding has 
been associated with the claims folder.


FINDING OF FACT

The Veteran's varicose veins, left calf, status post vein 
stripping with neuropathy and scar are manifested by 
persistent edema and stasis pigmentation.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent, but 
no more, for varicose veins, left calf, status post vein 
stripping with neuropathy and scar have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7120 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Element (4), the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2008, 
including each of the elements identified in the Vazquez 
decision.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The 
Board recognizes that this claim was last adjudicated in a 
Supplemental Statement of the Case that was issued on the 
same day as the May 2008 letter, rather than following the 
30-day period allowed for a response to that letter.  
However, in a signed statement submitted several days later, 
the Veteran's accredited representative indicated that they 
had no additional information or evidence to submit and would 
like to have his appeal decided as soon as possible.  Thus, 
the Board concludes that any error as to the timeliness of 
this notice is not prejudicial.

The Board also notes that an earlier letter dated in March 
2007 also advised the Veteran as to the type of evidence 
needed to substantiate the effective date element of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and VA medical 
center (VAMC) treatment records.  The claims file also 
contains the Veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2007).  The Veteran was 
provided with VA examinations in June 2003, and most recently 
in June 2005.

During the personal hearing conducted before the undersigned, 
the Veteran's representative argued that these examinations 
were inconsistent insofar as to the degree of symptomatology 
shown to be resulting from the service-connected varicose 
veins.  However, rather than asking for a new examination, 
the representative primarily argued that reasonable doubt 
should be resolved in the Veteran's favor, and a 40 percent 
disability rating assigned.  As will be discussed in further 
detail below, the Board agrees.  Furthermore, as the 
representative's arguments rested primarily on the contention 
that a 40 percent rating was warranted, and neither the 
Veteran nor his representative have argued that the criteria 
for a rating in excess of 40 percent are met, the Board 
concludes that the examinations (in conjunction with the 
Veteran's lay description of his symptoms) are sufficient on 
which to base a decision, and that a remand to conduct 
another VA examination is not warranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7 (2008).

The regulations pertaining to evaluation of diseases of the 
arteries and veins, including varicose veins, were amended 
most recently in January 12, 1998.  Since the Veteran's claim 
for an increased rating was received in November 2004, after 
the effective date of the January 1998 amendments, the 
regulations as they existed prior to January 1998 no longer 
apply.  That is to say, the Board need only consider the 
revised standards when making a determination of whether an 
increased rating is warranted. 

Under the current criteria DC 7120 provides for a non-
compensable rating for asymptomatic palpable or visible 
varicose veins; a 10 percent rating for intermittent edema of 
extremity, or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity of compression hosiery; a 20 percent rating for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent rating for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating for a finding of persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; and a 100 percent rating 
for massive, board-like edema with constant pain at rest.  
38 C.F.R. § 4.104 (2008).  

III. Analysis

The Veteran's varicose veins, left calf, status post vein 
stripping with neuropathy and scar are currently rated at 20 
percent disabling, effective August 20, 1998, under DC 7120.  
He is requesting a higher rating and contends that his 
condition has worsened.  (See VA Form 4138 November 2004.)  
Specifically, he claims that he has continuous edema and 
itching.  (See Notice of Disagreement, March 2006; Travel 
Board hearing transcript, May 2008.)

A review of the claims folder reveals that the Veteran was 
originally service-connected for varicose veins in April 
1988, with an initial evaluation of 10 percent disabling.   
In a January 1999 rating decision, he was granted an increase 
to 20 percent.  Since that time, he has repeatedly requested 
a higher evaluation.  

VA medical center ("VAMC") treatment records dated May 2000 
indicate that he was seen with complaints of swelling and 
tight skin in the left ankle area.  The diagnosis was 
varicose veins, greater left than right, calf swelling with 
excoriations from scratching, slight tenderness, status post 
venous surgery, rule out deep vein thrombosis, possible 
cellulites.  In February 2002, he underwent a vascular 
examination, which revealed hyperpigmentation with spider 
varicosities of the left lower leg.  There were no ulcers and 
no edema.  In April 2002, he was found to have pain and 
swelling of the veins in the legs, but had no edema (fluid in 
a tissue) or cyanosis (bluish tint).

In June 2003, the Veteran underwent a VA examination.  He 
said that he experienced periodic swelling and changes in 
skin color in the lower left leg.  He added that he had been 
prescribed special compression stocking, but had stopped 
wearing them because they made the pain and swelling worse.  
Upon examination, it was noted that the lower left extremity 
had marked varicose veins involving both the long and short 
saphenous.  There was brown pigmentation from the mid leg 
distally comparable with the varicose veins and oxygenated 
blood.  An "insignificant" scar was noted.  There was no 
leaking or perforations, no edema and no evidence of 
neuropathy.  

In February 2005, the Veteran returned to the VAMC for 
follow-up treatment.  An extremity examination revealed 
large-vessel varicose veins of both lower extremities, left 
worse than right.  There was no swelling.  The Veteran also 
denied any skin irritations, including itching.  

In June 2005, he underwent a second VA examination.  The 
Veteran said that he experienced numbness, burning and pins 
and needles sensations in the left calf, easy fatigability 
and calf discomfort when raising the left thigh towards his 
chest in a sitting position.  He said that burning was 
especially noticeable when lifting furniture (in his job as a 
furniture upholsterer) or when squatting or sitting for a 
long period.  He reported tightness in the left calf when 
extending his leg.  He further claimed that he began 
experiencing itching over the area of the varicose veins 
approximately one year earlier.  He reported chronic edema, 
and noted that it was relieved after two days of leg 
elevation.  With regard to his employment, the Veteran stated 
that because his condition caused swelling in the left lower 
extremity after prolonged standing, he had been forced to 
quit his job as an upholsterer, and tried working as a taxi 
driver.  However, he soon found that this occupation was also 
unacceptable, as it required him to sit 12 hours per day, 
which resulted in substantial swelling of the lower left leg.  
Upon examination, it was noted that the Veteran did not have 
edema at that time, although measurements showed the left leg 
to be slightly larger than the right above and below the knee 
and around the calf.  There was also a 10 centimeter scar 
present.  The examiner noted large varicose veins that were 
tortuous and slightly tender to palpation on the left leg, 
mostly in the posterior surface over the calf and down to the 
left ankle, where there were smaller, darkened, 
hyperpigmented veins causing discoloration on the left ankle 
primarily on the medial aspect.  There was no appreciable 
skin ulceration or skin break in the area of the varicose 
veins.  The examiner concluded that the Veteran had varicose 
veins, worse on the left, residual scars from surgery for 
vein stripping of the left calf and groin, hyperpigmentation 
and chronic leg edema as a result of venous stasis due to the 
varicose veins and venules, subjective skin pruritus (itch) 
over the area of the varicose veins and peripheral 
neuropathy.
 
In November 2005, the Veteran was seen at the VAMC with 
complaints of inflammation and pain in the left calf.  Upon 
examination, it was noted that the left calf was larger than 
the right, and was edemous.  In January 2006, during a 
primary care visit, he told his doctor that he continued to 
have problems with the left leg.  He said that even when 
wearing his compression hose, his leg would become very achy 
and uncomfortable toward the end of the day, to the point 
where he would have to go home and elevate his leg.  Upon 
examination, he was found to have bilateral, chronic venous 
insufficiency changes with large and small-vessel varicose 
veins, and no significant edema.

In May 2008, the Veteran appeared before the undersigned 
Veterans Law Judge at a hearing at the St. Petersburg RO.  He 
reported continuous pain and swelling, and said that he had 
to elevate his legs daily to reduce the swelling, which he 
said took about two days.  However, he specifically noted 
that although the elevation gave him some degree of 
relaxation, it did not completely alleviate the swelling.  He 
also reported continuous itching and said that the 
pigmentation in the lower left leg had become darker since 
his last VA examination in June 2005, and that the leg was 
harder.  With regard to his employment, he said that he had 
worked for the same company as a furniture upholsterer for 10 
years, but had to quit in March 2007 because of the pain and 
swelling in his left leg.  He said that his job required him 
to work on his feet eight to ten hours per day and perform 
heavy lifting.  However, he later noted that he had had a 
heart attack in March 2007, and said that it was also a large 
contributor to his being unable to work.  Nonetheless, he 
maintained that he experienced left leg tightness and 
constant pain, made worse with physical activity.  He denied 
ever having skin ulcerations.

The Board notes that the Veteran has continually asserted 
that he has persistent lower left leg edema with stasis 
pigmentation.  (See Travel Board hearing transcript, May 
2008.)  As an initial matter, as the Veteran was never been 
diagnosed with massive, board-like edema with constant pain 
at rest, and because the Veteran has never asserted or 
described such a degree of symptomatology, a 100 percent 
disability rating is not warranted.  Similarly, because he 
has never claimed to have, and has never been diagnosed with, 
persistent ulceration, a rating of 60 percent is not be 
warranted.  

However, as previously discussed, in order to warrant a 40 
percent evaluation for varicose veins, there must be a 
finding that the claimant has persistent edema and stasis 
pigmentation or eczema.  Although the Veteran has claimed 
that he has continuous itching (and the claims folder 
contains medical opinions in which he was found to have 
excoriations from scratching and subjective puritus), the 
Board notes that a finding of eczema is not required for a 
higher rating in this case because the medical professionals 
who examined the Veteran generally found that he had stasis 
pigmentation of the lower left leg.  As such, the issue then 
becomes whether the Veteran has persistent edema. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In this case, the presence of edema was confirmed during VAMC 
treatment in May 2000 and November 2005, and during the June 
2005VA examination, in which the examiner concluded that the 
Veteran did experience chronic edema due to venous stasis.  
Certainly, the Board is also aware that there were several 
instances in which lower left leg edema was not indicated.  
(See VAMC treatment notes February 2002, April 2002, January 
2006, and VA examination, June 2003.)  However, after 
considering the complete evidence of record, including the 
Veteran's own lay descriptions and the medical evidence 
discussed above, the Board concludes that there is at least 
an approximate balance of positive and negative evidence 
regarding whether the Veteran has persistent edema.  As such, 
the Board finds that a 40 percent disability evaluation for 
the Veteran's varicose veins, left calf, status post vein 
stripping with neuropathy and scar, but no more, is warranted 
under DC 7120.  38 C.F.R. § 4.114 (2008).

As noted, although the Veteran has continuously claimed that 
he suffers from persistent edema, his medical treatment 
reports indicate that on several occasions, it was noted that 
his leg was not edemous.  However, the Court has repeatedly 
held that a Veteran is competent to describe symptoms of 
which he or she has first-hand knowledge.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Although the 
Veteran was not found to have edema on the few occasions in 
which he presented for routine treatment at the VAMC, during 
the most recent VA examination in June 2005, the examiner 
noted that although he did not present with edema on that 
particular day, she nonetheless concluded, based on a 
thorough medical examination and the Veteran's lay history, 
that his varicose vein disability did in fact result in his 
having chronic edema.  The Board finds that this opinion, 
which included a complete and thorough analysis, including 
the reasons and bases for the decision, is very probative as 
to whether the Veteran currently has persistent edema.

Furthermore, the Board concludes that the lay evidence 
presented by the Veteran is generally credible and ultimately 
competent, and is also supported by a competent medical 
opinions finding that he has persistent edema.  While the 
Board notes that some of the examiners found that he did not 
have edema at the time of their examination, the Board finds 
that edema is the type of disorder to which the Veteran is 
competent to describe experiencing.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, there is no reason to doubt the Veteran's 
credibility as to his reports.  For this reason, and in view 
of the conclusion of the most recent VA examiner that he has 
chronic edema, the Board concludes that the Veteran's 
manifestations of varicose veins, left calf, status post vein 
stripping with neuropathy and scar, which contemplate 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, more closely approximate the 
criteria for a 40 percent rating.

In addition, the Board has also considered the potential 
application of 38 C.F.R. § 3.321(b)(1) for exceptional cases 
where scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  The Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  The Board notes that although the Veteran 
did suggest at one point during his personal hearing that his 
chronic leg disability was in large part responsible for his 
quitting his job, as he previously suggested during the VA 
examination, he later stated during the hearing that he left 
his previous employment following a heart attack.  He also 
explained that he had recently been given a "clean bill of 
health" by his physician regarding his heart, but that he 
was unable to obtain new work because he lived in a small 
town and people were aware of his heart condition.  (See 
Travel Board hearing transcript, May 2008.)  While 
contradictory at times, the Board believes that his overall 
testimony suggests that his heart disability, and not his 
service-connected varicose vein disability, is primarily 
responsible for his current unemployment.  Furthermore, the 
specific clinical findings of record do not suggest 
manifestations beyond those specifically contemplated by the 
rating schedule.  Although some impairment is certainly 
present, it should also be noted that the 40 percent 
disability rating currently assigned for his left leg 
disability is itself a recognition of significant industrial 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Nevertheless, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board has also considered the possibility of awarding a 
separate disability rating based on the presence of scarring.  
See 38 C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994).  However, while scarring was noted 
during both VA examinations, neither examination suggested 
symptoms or manifestations resulting from that scarring 
separate and distinct from those already contemplated by the 
40 percent rating assigned for the service-connected varicose 
veins.  Thus, the Board concludes that a separate disability 
rating for scarring is not warranted.

In summary, for the reasons and bases set forth above, the 
Board finds that an evaluation of 40 percent, and no more, 
for varicose veins, left calf, status post vein stripping 
with neuropathy and scar is warranted.  







ORDER

Entitlement to a 40 percent evaluation for varicose veins, 
left calf, status post vein stripping with neuropathy and 
scar is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


